Citation Nr: 0534060	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-05 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for myofascial pain 
syndrome.

2.  Entitlement to an increased disability evaluation for 
degenerative disc disease of the lumbar spine with herniated 
nucleus pulposus, currently evaluated as 60 percent 
disabling.

3.  Entitlement to an increased disability evaluation for 
cervical and thoracic strain with osteophytes, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for myofascial 
pain syndrome, and denied increased evaluations of the 
veteran's service-connected degenerative disc disease of the 
lumbar spine, evaluated as 20 percent disabling and cervical 
and thoracic strain with osteophytes and anxiety disorder, 
each evaluated as 10 percent disabling.  

By a rating action dated in October 2002, the 20 percent 
disability rating assigned for the veteran's degenerative 
disc disease of the lumbar spine was increased to 60 percent 
and the 10 percent rating assigned for cervical and thoracic 
strain with osteophytes was increased to 30 percent, 
effective from June 2000.

In a statement received in May 2002, the veteran requested 
that she be scheduled for a personal hearing before the Board 
at the local RO (Travel Board).  Such a hearing was scheduled 
on October 21, 2005.  Notice of the hearing was sent to the 
veteran on September 13, 2005.  She failed to report for the 
hearing.  

The issue of entitlement to service connection for myofascial 
pain syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran is currently receiving the maximum schedular 
rating for her lumbar spine disability and the evidence does 
not present an exceptional or unusual disability picture.

2.  The veteran's cervical spine disability has not resulted 
in unfavorable ankylosis of the entire cervical spine; severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 
year.

3.  The evidence of record shows that the veteran's anxiety 
disorder is currently asymptomatic; and, at no time during 
the course of this appeal is there evidence that the anxiety 
disorder resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for degenerative 
disc disease of the lumbar spine with herniated nucleus 
pulposus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2002), 
Diagnostic Codes 5292, 5293 (2003), Diagnostic Codes 5237, 
5242, 5243 (2005).



2.  The criteria for an increased evaluation for cervical and 
thoracic strain with osteophytes have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5287, 5290, 5293 (2002), Diagnostic Codes 5287, 5290, 
5293 (2003), Diagnostic Codes 5237, 5242, 5243 (2005).

3.  The criteria for an increased evaluation for anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in May 2005, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help her get the 
evidence necessary to substantiate her claim for increased 
ratings, but that she must provide enough information so that 
VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that she wanted VA to try and obtain.  She was 
advised of the type(s) of evidence needed to establish her 
claim for higher disability evaluations.  Finally, the RO 
specifically informed the veteran that she should submit any 
evidence in her possession that she felt pertained to her 
claims.  The May 2005 letter therefore provided notice of all 
four notice elements that were discussed above.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The January 2001 rating decision, February 2002 Statement of 
the Case (SOC), October 2002 rating decision, and 
Supplemental Statements of the Case (SSOCs) dated in October 
2002, July 2004, and May 2005 collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised her of the evidence necessary to substantiate his 
claim for increased ratings.  The February 2002 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of her and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Outpatient treatment records from the North Texas VA Health 
Care System have been obtained.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claims on appeal.  The veteran has 
been afforded multiple VA examinations for the purpose of 
determining the nature and severity of her lumbar, neck, and 
psychiatric disabilities.  The Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
February 2005 notice was not given prior to the initial 
adjudication of the claims on appeal, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2005 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in May 2005.  

Increased ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Lumbar spine

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290, which pertained to limitation of motion 
of the cervical spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
      Slight............................................. 
............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40



With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2005).

The veteran's degenerative disc disease of the lumbar spine 
with herniated nucleus pulposus is currently evaluated as 60 
percent disability under the "old" Diagnostic Code 5293.  A 
60 percent disability rating is the maximum schedular rating 
available for intervertebral disc syndrome under the "old" 
or "new" criteria.  A higher rating may not be assigned.  
The veteran is also receiving in excess of the maximum 
schedular rating for lumbosacral strain and loss of range of 
motion of the lumbar spine under the "old" and "new" 
rating criteria.  As the veteran complained of pain on motion 
and weakness of the lumbar spine at her VA examinations, the 
Board has considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, as the veteran is receiving the maximum 
schedular rating for limitation of motion of the lumbar 
spine, there is no basis for a rating greater than 10 percent 
based on limitation of motion due to any functional loss.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  A higher rating 
under the alternate rating criteria would therefore be 
unwarranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1). "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

Here, the RO expressly considered whether an extraschedular 
rating is appropriate for the veteran's lumbar spine in the 
October 2002 supplemental statement of the case.  While the 
Board does not have the authority to grant an extraschedular 
evaluation in the first instance, it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular rating 
is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. 337 
(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b) (1) or reach such a conclusion on its own).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for her lumbar spine 
disability.  There is also no objective evidence that the 
veteran lumbar spine disability, in and of itself, has 
resulted in marked interference with employment.  In the 
absence of any evidence that reflects that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.

Cervical spine

Under the criteria in effect prior to September 26, 2003, 
Diagnostic Code 5287, ankylosis of the cervical spine, was 
evaluated as follows:

		Unfavorable .................................................40
		Favorable ....................................................30

Under the criteria in effect prior to September 26, 2003, 
Diagnostic Code 5290, limitation of motion of the cervical 
spine, was evaluated as follows:

Severe...................................
.......................................30 
Moderate.................................
....................................20 
Slight...................................
......................................    
0

Service connection for cervical and thoracic strain with 
osteophytes was granted in May 1994.  A 10 percent disability 
evaluation was assigned.  That rating remained in effect 
until the veteran filed her claim for increase in June 2000.  
As noted above, the 10 percent disability rating was 
increased to 30 percent an October 2002 rating decision, 
effective from June 2000.

The veteran is already receiving the maximum rating for loss 
of range of motion of the cervical spine under both the 
"new" and "old" rating criteria.  Even considering any 
complaints of weakness, fatigability, or loss of function due 
to pain, a higher disability may not be assigned.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable).  Therefore, the only means by which a 
higher (40 percent) rating could be assigned would be if 
there is evidence unfavorable ankylosis of the cervical 
spine; severe intervertebral disc syndrome with recurring 
attacks with intermittent relief; or incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 
year.  

VA outpatient records document the veteran's treatment for 
multiple health problems including, but not limited to, 
depression, myofascial pain, carpal tunnel syndrome of both 
wrists, bilateral shoulder pain, intervertebral disc syndrome 
of the low back, and chronic neck pain.  None of those 
records contain any findings of ankylosis of the cervical 
spine.  Indeed, the treatment records that discuss the 
veteran's cervical spine disability all show that the veteran 
retains an active, albeit limited, range of motion of the 
cervical spine.  VA examination reports dated in September 
2000, August 2002, October 2003, and April 2005 similarly 
make no reference to the veteran experiencing ankylosis of 
the cervical spine.  A higher (40 percent) disability 
evaluation under the "old" Diagnostic Code 5287 or the 
"new" Diagnostic Code 5237 would be inappropriate.

With respect to the question as to whether a higher (40 
percent) rating could be assigned for intervertebral disc 
syndrome, VA outpatient treatment records are silent as to 
the veteran experiencing any incapacitating episodes of 
intervertebral disc syndrome of the cervical spine.  The 
October 2003 VA examination specifically indicated that the 
veteran had not incapacitated over the past year due to her 
neck disability.  There is also no evidence of the veteran 
experiencing severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  Although there 
are some references to her suffering from radiculopathy of 
the cervical spine, none of the records describe the 
radiculopathy as "severe."  The report of the September 
2000 VA examination only includes the opinion that the 
veteran's upper extremity problems (bilateral shoulder pain) 
are related to her degenerative disc disease.  The report 
lacks any probative findings pertaining to the nature and 
severity of any intervertebral disc syndrome.  The August 
2002 examination report also failed to address the severity 
of the neurological complications caused by the veteran's 
cervical spine disability.  However, the overall severity of 
her cervical spine disability was described a "minimal."

At her October 2003 VA examination, the veteran complained of 
severe neck pain that had progressively worsened over the 
years.  She said she had difficultly lifting objects weighing 
more than 15 pounds.  She also endorsed a diminished range of 
motion of the neck and arms.  All ranges of motion produced 
pain.  There was diminished sensation about the distribution 
of the right ulnar nerve and diminished sensation about the 
entirety of the left arm.  Grip strength of both hands was 
normal.  Tendon reflexes were 2/4 at the right elbow and 3/4 
at the left elbow.  There were no reflexes at the wrist 
level.  The impression was degenerative disc disease of the 
cervical spine with neck pain and bilateral arm radiation 
with more symptoms on the left than the right.  The overall 
level of disability, to include the orthopedic 
manifestations, was described as moderate.

At her April 2005 VA examination, the veteran complained of 
neck pain approximately once a month that lasted a couple of 
days.  She said she did not experience radiation of pain but 
occasionally got numbness in her fingers.  Loss of range of 
motion was documented on examination.  She had weak grip 
strength.  She had plus one reflexes below the elbows.  There 
was no loss of sensation to pinprick of the arms, forearms, 
or hands.  The ulnar median and radial nerves were intact.  A 
November 2003 MRI of the cervical spine was noted to have 
shown disc desiccation at C5-6 and C6-7; an osteophyte at C2-
3 with small disc protrusion at C3-4; and, a broad base bulge 
at C5-6, C6-7.  The impression, in pertinent part, was 
chronic pain of the cervical spine and decreased range of 
motion of the cervical spine.


There is simply no evidence that the veteran has experienced 
severe recurring attacks of intervertebral disc syndrome of 
the cervical spine with intermittent relief, or that she 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least four weeks during 
the past year.  There is also no evidence that the veteran 
suffers from moderate, incomplete paralysis of the 
musculocutaneous, circumflex, or long thoracic nerve, which 
are the nerves of the upper arm.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521.  The Board recognizes that the 
veteran experiences symptoms of weakened grip strength and 
some numbness in both forearms.  However, the veteran is 
already receiving separate disability evaluations for carpal 
tunnel syndrome of the right and left upper extremity, which 
have been associated with her cervical spine disability.  38 
C.F.R. § 4.14 (2005) clearly establishes that the evaluation 
of the same disability or the same manifestation of a 
disability under different diagnostic codes is to be avoided 
when rating a veteran's service-connected disabilities.  

In sum, there is no evidence that the veteran's cervical 
spine disability has resulted in severe intervertebral disc 
syndrome with recurring attacks with intermittent relief; or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past year.  An increased evaluation 
under the "old" Diagnostic Code 5293 or "new" Diagnostic 
Code 5243 is therefore no warranted.  

Anxiety disorder

Service connection for a chronic anxiety disorder was granted 
in June 1997.  A 10 percent disability evaluation was 
assigned.  That rating remained in effect until the veteran 
filed his claim for an increased rating in June 2000.

VA outpatient treatment records have been considered.  Of 
note, the veteran was admitted in March 1999 for symptoms of 
increased depression, tearfulness, anhedonia, guilt, 
hopeless, lethargy, anxiety, increased appetite, and suicidal 
ideation.  The reported that her immediate stressor related 
to her ex-husband gaining custody of their 15 year old 
daughter.  She underwent treatment for approximately three 
weeks.  The diagnosis at discharge was severe, recurrent 
major depression without psychotic features.  Her GAF score 
at admission was 35 and 60 at discharge.  Her GAF score over 
the past year was assessed as 75.  Subsequent treatment 
records dated between April and October 1999 show that the 
veteran was evaluated periodically for depression, and that 
her condition continued to improve.  Any October 1999 
treatment note indicated that the veteran experienced "mild 
situational stress."  No additional findings were made with 
regard to the veteran's service-connected anxiety disorder.  

The Board has also considered the reports of VA examinations 
conducted in August 2002, October 2003, and May 2005.  At her 
August 2002 examination, the veteran gave a recent history of 
hospitalization for depression and PTSD.  She said she 
responded well to treatment.  She stated that she tended to 
handle stress by hollering and yelling.  She was dressed 
casual and neat.  She was cooperative and oriented to time, 
place, and person.  She was able to organize her thoughts and 
express herself.  She spoke normally.  Her mood was mildly 
down.  There was no evidence of psychosis, delusions, 
hallucinations, or organicity.  Memory and judgment were 
reasonably good.  The impression was chronic anxiety.

At her October 2003, the veteran cleanly was a dressed, 
attractive looking, and very pleasant behaving lady.  The 
examiner stated that only a very short conversation was 
sufficient to see that the veteran was of considerably higher 
intelligence than average.  She had excellent sentence 
construction and a good vocabulary.  She was very relaxed and 
conducted the conversation in a very pleasant manner.  The 
veteran indicated that she worked part-time in a library as a 
pager.  The examiner said that the veteran did not appear to 
have any particular anxiety disorders.  Although she had had 
a past history of treatment for depression and PTSD, he 
indicated that the veteran was very much improved and 
practically recovered.  The veteran's anxiety disorder was 
described as "very mild."  The impression was mild chronic 
anxiety disorder not disabling.  She was assigned a score of 
55 to 60 on the GAF scale.

At her May 2005 VA examination, the veteran reported that she 
was currently working on a part-time basis and was not really 
influenced or harmfully retarded by her anxiety disorder.  
She discussed her past history of treatment for depression in 
1999.  She reported that she had not had any psychiatric 
treatment since that time.  She described herself as 
considerably improved.  The veteran was pleasant looking and 
cleanly dressed.  She explained that full time work would 
result in increased stress for her and likely result in 
recurrence of her anxiety disorder.  She was well oriented.  
She had good contact without outside reality and had nothing 
to report from a cognitive standpoint.  The examiner remarked 
that he did not see too much anxiety in the veteran either.  
She was witty, a very pleasant conversationalist, and 
understood a great deal about her career in computer 
management.  The diagnosis was "normal mental status 
evaluation."  The examiner opined that a diagnosis of active 
anxiety disorder was "not valid."  A GAF score of 90 was 
assigned.

As noted above, the veteran's anxiety disorder is currently 
rated as 10 percent disabling under the criteria found at 38 
C.F.R. Part 4, Diagnostic Code 9400 (2005).  A higher (30 
percent) rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

The highest, or 100 percent scheduler evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2005).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Based on the above evidence, the Board finds that a rating in 
excess of 10 percent for the veteran's service-connected 
anxiety disorder is not warranted.  The May 2005 VA 
examination report clearly stated that the veteran's 
psychiatric symptoms had all but disappeared, and that she 
had a normal mental status evaluation.  The examiner stated 
unequivocally that a diagnosis of active anxiety disorder was 
not valid.  A GAF score of 90 was assigned.  Similar findings 
were made at the August 2002 and October 2003 VA 
examinations. 

Further review of the claims folder fails to show that a 
rating in excess of 10 percent for the veteran's anxiety 
disorder has ever been warranted during the appeals period.  
There is no evidence showing that the symptoms of the 
veteran's service connected anxiety disorder more closely 
approximate the criteria for the next higher rating, of 30 
percent.  The veteran's service connected psychiatric 
disability has not resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

The Board recognizes that some of these criteria, and those 
related to a 50 percent rating, were demonstrated when the 
veteran was hospitalized in 1999.  The veteran's service-
connected anxiety disorder was never linked to these 
symptoms.  Rather, the report of the April 1999 discharge 
examination attributed the veteran's symptoms of suicidal 
ideation, tearfulness, anhedonia, guilt, and hopeless to non-
service connected depression.  



In sum, the symptoms of the veteran's service connected 
anxiety disorder, as described by the medical evidence, more 
closely approximate the criteria for a 10 percent evaluation, 
and the veteran's anxiety disorder does not warrant a higher 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2005).


ORDER

Entitlement to an increased disability evaluation for 
degenerative disc disease of the lumbar spine with herniated 
nucleus pulposus is denied.

Entitlement to an increased disability evaluation for 
cervical and thoracic strain with osteophytes is denied.

Entitlement to an increased evaluation for anxiety disorder 
is denied.


REMAND

Service medical records show that the veteran was diagnosed 
as having myofascial back syndrome.  VA outpatient treatment 
records document treatment of musculoskeletal complaints with 
diagnoses of fibromyalgia, pain syndrome, myopathy, and 
myofascial pain syndrome.  When she was examined in August 
2002, the examiner indicated that the veteran had a 
multiplicity of musculoskeletal symptoms involving all 
peripheral joints that had been ascribed to fibromyalgia, and 
that the problems seemed to be interconnected with her back 
problems for which she had a diagnosis of myofascial 
syndrome.  It was unclear, however, as to whether the 
veteran's current musculoskeletal problem related to her 
active service and in service diagnosis of myofascial back 
syndrome.  An additional VA examination is therefore 
warranted to address this question.



In light of the above, this case is REMANDED for the 
following development:

1.  After ensuring that all relevant 
medical treatment records for myofascial 
pain syndrome have been obtained, 
schedule the veteran for a VA examination 
to determine the nature, extent and 
etiology of any currently present 
myofascial disability.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folders were reviewed.  Any indicated 
studies should be performed.

Does the veteran currently suffer from a 
current myofascial disability (such as 
myofascial pain syndrome or 
fibromyalgia), separate and apart from 
her service-connected degenerative disc 
disease of the lumbar spine with 
herniated nucleus pulposus and cervical 
and thoracic strain with osteophytes?

If so, the examiner should provide an 
opinion as to whether there is a 50 
percent or greater probability (as likely 
as not) that any current myofascial 
disability (such as myofascial pain 
syndrome or fibromyalgia) had its onset 
in service or is otherwise etiologically 
related to her active service.  The 
rationale for all opinions expressed must 
also be provided.

2.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the May 2005 SSOC 
and discussion of all pertinent laws and 
regulations, including, but not limited 
to, the VCAA.  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


